On Petition for a Rehearing.
Franklin, C.
Appellant in his petition for a rehearing insists that the covenant against encumbrances in a warranty deed is a personal covenant, and does not run with the land, and that a remote grantee can not maintain an action against .a remote grantor on such a covenant.
In the case at bar, there was a judgment which was a lien upon the land when the defendant sold and conveyed by a warranty deed; it remained the same when defendant’s grantee .sold and conveyed the land by warranty deed to the plaintiff; possession passed under the several deeds. Execution was issued on the judgment, and the land was sold under it, while in the possession of the plaintiff, who redeemed the land from the sheriff’s sale in order to protect his title. The lien of the •encumbrance ran with the land so closely as to cause the land to be seized and sold for the payment of the judgment, and we see no good reason in law or equity why the covenant should not run with the land.
In order to establish the defendant’s liability, it can not be .necessary that the plaintiff should sue his immediate grantor, • *389who in turn would have to sue the defendant, thereby heaping up a double bill of costs against the defendant, instead of,, in the first place, suing the one ultimately liable.
But it is insisted by appellant that the decision in this case is in conflict with the decision in the case of Fisher v. Parry, 68 Ind. 465, and it is insisted that if the decision in this case should stand, the decision in that case ought to be overruled.
From the opinion in the Fisher case, it is difficult to determine what questions are authoritatively decided. The facte in that case, as stated in the opinion, show that the land in Minnesota had been conveyed and reconveyed by and to citizens residing in the State of Indiana by warranty deeds; that there was an older mortgage upon the land of record in Minnesota, upon which it was sold, deeded, and possession taken under the deed. These facts showed a breach of the covenant of seizin, as well as that against encumbrances. The-opinion then quotes two sections of the statute of Minnesota,, as follows :
“Section No covenant shall be implied in any conveyance of real estate, whether such conveyance contains special-covenants or not.”
“ Section 35. Whoever conveys real estate by deed or mortgage, containing a covenant that it is free from all encumbrances, where an encumbrance appears of record to exist thereon, whether known or unknown to him, shall be liable-in an action of contract to the grantee, his heirs, executors, administrators, successor or assigns, for all damage sustained, in removing the same.”
The opinion then holds that the law of Indiana, where the-deeds were made, shall govern in the interpretation of the contract. In the opinion it is then said : “ The deed set out-in the complaint contains the" words ‘ convey and warrant/ which, by the statute, contain the covenant against encumbrances, which is a personal covenant, and, under the facts set. out in the complaint, Kinnan could have undoubtedly maintained an action against Fisher for a breach of this covenante *390But the statute of Indiana makes the deed contain more than the personal covenant against encumbrances; it contains, by the statute, a covenant for quiet possession. This latter covenant is in futuro, and runs with the land. By the statute of Minnesota, nd such covenant is contained in the deed. Parry could maintain an action against Fisher only on some covenant running with land, as it is well settled that an assignee of a vendee can not maintain an action against the vendor of his vendee on the breach of a covenant purely personal. In determining whether a conveyance of real estate contains a covenant that runs with the land, the lex rei sitce governs.”
Filed April 8, 1885.
The most that we can make of this decision is, that there are no implied covenants under the statute of Minnesota, and that where the words “ convey and warrant ” only are used, the implied covenants made by the statute of Indiana can not be enforced as to lands conveyed which are in Minnesota; and that the implied covenants made by the statute of Indiana in such a case thereby become personal covenants, and this includes the implied covenant of seizin, as well as that against encumbrances. There was no reason for saying that the covenant against encumbrance was personal, any more than that the implied covenant of seizin in that case was also personal. If that decision be correct in saying that the covenant against encumbrances in that case was a pei’sonal covenant, it is based alone upon the fact that the statute of Minnesota upon this subj ect is different from the statute of Indiana, and the original opinion herein is correct, in distinguishing that case from the one under consideration, by the difference in the statutes.
The petition for a rehearing ought to be overruled.
Per Curiam. — The petition for a rehearing is overruled.